Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum announces management changes CALGARY, April 29 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) wishes to announce the following management changes. Mr. Norman Knecht, Vice President, Finance and Chief Financial Officer ('CFO'), has resigned from the Company effective May 12, 2009. Mr. Knecht will continue in his position until the Annual and Special General Meeting to facilitate the transition with the new CFO. In addition, Mr. Murray Stodalka, Vice President, Operations and Engineering, resigned from the Company on March 31, 2009 to pursue other opportunities. Mr. C.W. Leigh Cassidy, CA, CFA, will be appointed to the position of Vice President, Finance and CFO upon Mr. Knecht's departure. In the interim, Mr. Cassidy will act in an advisory capacity for the Company. Mr. Cassidy is an accomplished senior financial executive, bringing over 20 years of extensive restructuring, capital and debt market experience with multi-national companies including Bow Valley Energy, UTS Energy, Household International, Emtech Ltd. and Procter and Gamble. Most recently, he was CFO of Bow Valley Energy, where he directed negotiations with the international bank syndicate and creditors for restructuring the company's credit facilities, and navigated the company through a successful strategic review process and company sale. At UTS Energy, Mr. Cassidy structured, defined and arranged financing for the company's interests as it changed its focus from a diverse natural resources investor to the development of the Fort Hills oil sands project. His career also included completing the structuring and financing of Signet Energy and the strategic refocusing of Household Financial Corporation. In his new position, Mr. Cassidy will lead the Company's financial restructuring efforts, enhance corporate reporting and stewardship and play an active role in the development of the organization's strategic direction. Mr.
